TURSI, Judge,
concurring in part and dissenting in part.
I concur with that part of the majority decision which affirms the awarding of compensation on the third injury and dissent from that part which sets aside the order awarding penalties to the claimant on his first two injuries.
The Industrial Commission properly found that the employer’s payment of temporary total disability benefits for the first two injuries was tantamount to claimant being successful in a claim for compensation, thereby justifying imposition of a penalty. See Stauss v. Industrial Commission, 144 Colo. 288, 355 P.2d 1076 (1960); § 8-53-102(2), C.R.S.1973 (1981 Cum.Supp.). It found that claimant had been paid temporary total disability benefits by the employer in connection with the first two accidents. It is undisputed that both accidents arose in the scope and course of claimant’s employment, and that he was entitled to claim and receive benefits under § 8-52-102, C.R.S.1973 (1981 Cum.Supp.). Furthermore, the evidence and the inferences to be drawn therefrom support the Commission’s determination that the payment of wages to claimant was made as compensation for his injuries. Stauss v. Industrial Commission, supra. Accordingly, the fact that the employer circumvented the claims process by “voluntarily” paying temporary total disability benefits to claimant does not detract from the Commission’s conclusion that claimant had been, in effect, successful in his claim for compensation.
Section 8-53-102(1), C.R.S.1973 (1981 Cum.Supp.) requires an employer to file an admission or denial of liability. The language of the statute demonstrates the General Assembly’s intent to punish the failure to comply with the mandatory provision. See University of Denver v. Industrial Commission, 138 Colo. 505, 335 P.2d 292 (1959). Also, the penalty is imposed for the employer’s failure to file a written admission or denial of liability. Cf. Anderson v. Dutch Maid Bakeries, 106 Colo. 201, 102 P.2d 740 (1940). Failures to advise the Industrial Commission of industrial injuries deprives it of information essential to the administration of the act. See § 8-1-107, C.R.S.1973. The Workmen’s Compensation Act must be liberally construed to promote its underlying purposes. Conley v. Industrial Commission, 43 Colo.App. 10, 601 P.2d 648 (1979). Accordingly, the Commission did not err in finding that a penalty was justified under the language of § 8-53-102(2), C.R.S.1973 (1981 Cum.Supp.).
Furthermore, the interpretation of an act by the agency in charge of its administration is entitled to great deference. See Travelers Indemnity Co. v. Barnes, 191 Colo. 278, 552 P.2d 300 (1976); Yellow Cab Cooperative Ass’n v. Colorado Ground Transportation Center, Inc., 654 P.2d 1331 (Colo.App.1982). Thus, I would affirm the Commission’s ruling as to the imposition of penalties.